United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL FAC
ENGINEERING CMD, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2220
Issued: May 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 3, 2009 appellant filed a timely appeal from an August 13, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for review of the
written record. The most recent merit decision of record is dated January 12, 2009. An appeal
of Office decisions issued on or after November 19, 2008 must be filed within 180 days. As the
appeal in this case was filed on September 4, 2009, more than 180 days from the most recent
merit decision, under 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board does not have jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for review of the
written record as untimely under 5 U.S.C. § 8124.
FACTUAL HISTORY
On February 22, 2008 appellant, a 64-year-old crane operator, filed an occupational
disease claim (Form CA-2) for a hearing loss that he attributes to “working on cranes.”

By decision dated July 15, 2008, the Office accepted appellant’s claim for noise-induced
sensorineural bilateral hearing loss.
By decision dated January 12, 2009, the Office denied appellant’s schedule award claim,
finding that the evidence of record established that his employment-related hearing loss was not
ratable.
On March 6, 2009 appellant requested review of the written record.
Finding that appellant’s request for review of the written record was not filed within 30
days of its January 12, 2009 decision, by decision dated August 13, 2009, the Office denied the
request. In exercising discretionary authority to grant an untimely request for review of the
written record, it found that appellant could obtain further review of his claim by submitting
additional evidence and requesting reconsideration by the Office.
LEGAL PRECEDENT
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record.1 A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought. If the request is not made within 30 days or if
it is made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.2 The Board has held that the Office, in its broad discretionary
authority in the administration of the Federal Employees’ Compensation Act has the power to
hold hearings in certain circumstances where no legal provision was made for such hearings and
that the Office must exercise this discretionary authority in deciding whether to grant a hearing.3
The Office’s procedures, which require the Office to exercise its discretion to grant or deny a
hearing when the request is untimely or made after reconsideration, are a proper interpretation of
the Act and Board precedent.4
If the claimant is not entitled to a hearing or review (i.e., the request was untimely, the
claim was previously reconsidered, etc.), the Branch of Hearings and Review will determine
whether a discretionary hearing or review should be granted and, if not, will so advise the
claimant, explaining the reasons.5

1

5 U.S.C. § 8124(b)(1).

2

Claudio Vazquez, 52 ECAB 496 (2001).

3

Marilyn F. Wilson, 52 ECAB 347 (2001).

4

Claudio Vazquez, supra note 2.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4(b)(3) (October 2005).

2

ANALYSIS
Appellant’s request for review of the written record was dated March 6, 2009, more than
30 days after the January 12, 2009 decision. Therefore, his request was not timely and appellant
was not entitled to a review of the written record as a matter of right.6
The Branch of Hearings and Review, in its August 13, 2009 decision, properly exercised
its discretion in determining whether to grant appellant’s review of the written record and noted
that it had reviewed his claim and found that the issues involved in his claim could be equally
addressed through submitting additional evidence and requesting reconsideration. Thus, the
Board finds that the Branch of Hearings and Review did not abuse its discretionary authority in
denying appellant’s untimely request for review of the written record.
CONCLUSION
The Board finds that the Office properly denied appellant’s review of the written record
as untimely under 5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the August 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

20 C.F.R. § 10.616(a).

3

